UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 99-4876

JUSTIN THOMAS PAGE,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of North Carolina, at Asheville.
Lacy H. Thornburg, District Judge.
(CR-99-4)

Submitted: August 24, 2000

Decided: August 31, 2000

Before MICHAEL and MOTZ, Circuit Judges, and
HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Haakon Thorsen, Charlotte, North Carolina, for Appellant. Brian Lee
Whisler, OFFICE OF THE UNITED STATES ATTORNEY, Char-
lotte, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Justin Thomas Page appeals his conviction and sentence imposed
following a guilty plea to conspiring to possess with intent to distrib-
ute Lysergic Acid Diethylamide (LSD). Page's attorney filed a brief
in accordance with Anders v. California, 386 U.S. 738 (1967). Coun-
sel states there are no meritorious grounds for appeal but raises the
single claim of ineffective assistance of counsel. Page was notified of
his right to file a supplemental brief but has not done so. In accor-
dance with the requirements of Anders, we have considered the briefs
on appeal and examined the entire record for meritorious issues. We
find no error and affirm.

Claims of ineffective assistance of counsel are generally not cogni-
zable on direct appeal. See United States v. King, 119 F.3d 290, 295
(4th Cir. 1997). Rather, such a claim is more properly addressed in
a collateral proceeding in which counsel has the opportunity to
respond to the allegations against him. See United States v. DeFusco,
949 F.2d 114, 120 (4th Cir. 1991). An ineffective assistance of coun-
sel claim may be brought, however, when the record conclusively
establishes counsel's representation was constitutionally ineffective.
See King, 119 F.3d at 295.

The record does not conclusively establish Page's counsel rendered
constitutionally ineffective assistance. Thus, we conclude Page's inef-
fective assistance of counsel claim should be raised in a motion pur-
suant to 28 U.S.C.A. § 2255 (West Supp. 2000).

Pursuant to Anders, this court has reviewed the record for potential
error and has found none. Accordingly, we affirm Page's conviction
and sentence. This court requires that counsel inform his client, in
writing, of his right to petition the Supreme Court of the United States
for further review. If the client requests that a petition be filed, but
counsel believes that such a petition would be frivolous, then counsel
may move in this court for leave to withdraw from representation.
Counsel's motion must state that a copy thereof was served on the cli-
ent. We dispense with oral argument because the facts and legal con-

                    2
tentions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                    3